DETAILED ACTION
Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 and Sub-Species A (FIGS. 6A and 3A, respectively) and respectfully submit that claims 1-20 read on the elected Species 1 and Sub-Species A in the reply filed on 08/17/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of all the claims in an application may be made without serious burden.  This is found persuasive.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKAKIBARA et al. 20170272678.

    PNG
    media_image1.png
    513
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    479
    media_image2.png
    Greyscale



a digital pixel (end result signal from 11B to 11C as shown in fig. 41 which produce digital signal from analog to be stored as digital  in 11C) including a photo detector 171, a comparator 51, and a memory circuit (interconnecting circuit from 51 to 52 latch storage unit 52 which is memory); 
a pixel driver (circuit interconnects in 11A and 11B as shown in fig. 41 because interconnect circuit drive signal therefore is a pixel driver because pixel cannot be drive with interconnecting circuit) configured to control (connected as shown to allow all signal to flow thereby control) the digital pixel (so as to let digital pixel into 11C for storage); and 
a digital logic circuit (circuit shown in fig. 41 of 11C) configured to perform a digital signal processing operation on a digital signal output from the digital pixel (see fig. 41 for digital signal from 11B to 11C), wherein 
the photo detector 171 and a first portion of the comparator (51 - see fig. 40 and par [0304]) are formed in a first semiconductor die 11A, 
a second portion of the comparator (51 – see fig. 40 and par [0304]), the memory circuit (interconnecting circuit from 51 to 52 in 11B), and the pixel driver (circuit interconnects in 11B as shown in fig. 41) are formed in a second semiconductor die 11B under the first semiconductor die, and 
the digital logic circuit (circuit shown in fig. 41 of 11C) is formed in a third semiconductor die under the second semiconductor die. 

Regarding claim 12, fig. 40 of SAKAKIBARA discloses an image sensor device comprising: 
a digital pixel (end result signal from 11B to 11C as shown in fig. 41 which produce digital signal from analog to be stored as digital  in 11C) including a photo detector 171, a comparator 51, and a memory circuit (interconnecting circuit from 251,251,262,27 to latch storage unit 52 which is memory); 

a digital logic circuit (circuit shown in fig. 41 of 11C) configured to perform a digital signal processing operation on a digital signal output from the digital pixel (that from 11B to 11C in fig. 41), 
wherein the photo detector, a first portion of the comparator, and a first portion of the pixel driver (circuit interconnects in 11A as shown in fig. 41 because interconnect circuit drive signal therefore is a pixel driver because pixel cannot be drive with interconnecting circuit) are formed in a first semiconductor die, 
a second portion of the comparator, the memory circuit (interconnecting circuit portion 11B to latch storage unit 52 which is memory), and a second portion of the pixel driver (portion of circuit interconnects in 11B as shown in fig. 41 because interconnect circuit drive signal therefore is a pixel driver because pixel cannot be drive with interconnecting circuit) are formed in a second semiconductor die under the first semiconductor die, and 
the digital logic circuit (circuit shown in fig. 41 of 11C) is formed in a third semiconductor die under the second semiconductor die. 

Regarding claim 17, fig. 40 of SAKAKIBARA discloses an image sensor device comprising: 
a first semiconductor die 11A including a first portion of a digital pixel (51 is part of a digital pixel); 
a second semiconductor die 11B disposed under the first semiconductor die, the second semiconductor die including a second portion of the digital pixel (51 is a part of the digital pixel); 
first connection structures (see fig. 42 showing connection structure between 11A and 11B) configured to connect the second portion of the digital pixel with the first portion of the digital pixel; 

second connection structures configured to connect the digital logic circuit with the second portion of the digital pixel see fig. 41 showing connection between 11B and 11C). 

Regarding claim 6, fig. 42 of SAKAKIBARA discloses wherein the photo detector and the first portion of the comparator are formed in a first area (the whole area) of the first semiconductor die, the second portion of the comparator and the memory circuit are formed in a second area (the whole area) of the second semiconductor die, the first area of the first semiconductor die overlapping the second area of the second semiconductor die on a same plane (see fig. 42), and wherein the first portion of the comparator and the second portion of the comparator are electrically connected to each other through first connection structures, the first connection structures being between the first semiconductor die and the second semiconductor die in an area where the first area of the first semiconductor die overlaps the second area of the second semiconductor die. 

Regarding claim 7, the structure of SAKAKIBARA would have been one wherein second connection structures interposed between the first and second semiconductor dies are configured to electrically connect the pixel driver with the photo detector (second connection structure being connection structure to photodetector and will require area different from first area and second area to make the device as one area can hold one object), wherein the second connection structures are positioned in a third area (as third area is not same area as first area and second area) that does not 

    PNG
    media_image3.png
    561
    767
    media_image3.png
    Greyscale


Regarding claim 18, fig. 41 of SAKAKIBARA discloses wherein the digital pixel comprises: a photo detector 171 configured to convert a light signal sensed from outside into a detection signal; a comparator configured to compare the detection signal and a ramp signal to output a comparison signal (from 11B to 11C); and a memory circuit (shown in fig. 11C) configured to store a code based on the comparison signal, wherein the first portion of the digital pixel associated with the first semiconductor die includes at least a portion of the comparator and the photo detector (11A), and the second portion of the digital pixel associated with the second semiconductor die includes a remaining portion of the comparator (11B) and the memory circuit (11C). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAKIBARA in view of Lim 20100208112.
Regarding claims 2 and 19, SAKAKIBARA discloses claim 1, but does not disclose wherein the pixel driver comprises: a row driver 420 configured to generate a photo detector control signal to control the photo detector and a memory control signal to control the memory circuit; a ramp generator configured to generate a ramp signal provided to the comparator; and a counter configured to generate a code provided to the memory circuit. 

    PNG
    media_image4.png
    536
    638
    media_image4.png
    Greyscale

However, fig. 7 of Lim discloses a pixel driver comprises: a row driver 420 (fig. 7) to generate a photo detector control signal to control the photo detector and a memory control signal (par [0018] - a memory circuit configured to activate the switching signal when the row selection transistor and the column selection transistor are turned on and 210a  in fig. 2) to control the memory circuit; a ramp generator 100 configured to generate a ramp signal provided to the comparator; and a counter 440 configured to generate a code (counting signal – par [0091]) provided to the memory circuit. 
In view of such teaching, it would have been obvious to form a device of SAKAKIBARA wherein the pixel driver comprises: a row driver 420 configured to generate a photo detector control signal to control the photo detector and a memory control signal to control the memory circuit; a ramp generator configured to generate a ramp signal provided to the comparator; and a counter configured to generate 

Regarding claim 3, the resulting structure would have been one wherein the photo detector is configured to convert a sensed light signal to a detection signal in response to the photo detector control signal, the comparator is configured to, receive the detection signal through a first input node, receive the ramp signal through a second input node, and generate a comparison signal based on the detection signal and the ramp signal, and in response to the memory control signal and the comparison signal, the memory circuit is configured to store the code as a stored code and to output the stored code as the digital signal. 

Regarding claim 4, fig. 42 of SAKAKIBARA discloses wherein connection structures interposed between the first semiconductor die and the second semiconductor die and the resulting structure would have been are configured to provide the photo detector control signal from the row driver to the photo detector, and a metal layer formed in the second semiconductor die is configured to directly provide the code, the ramp signal, and the memory control signal to the memory circuit. 

Regarding claim 5, fig. 42 of SAKAKIBARA discloses wherein connection structures interposed between the first semiconductor die and the second semiconductor die and the resulting structure would have been one are configured to provide the photo detector control signal and the ramp signal from the row driver to the photo detector and the first portion of the comparator, respectively, and a metal layer formed in the second semiconductor die is configured to directly provide the code and the memory control signal to the memory circuit. 


However, fig. 7 of Lim discloses a pixel driver comprises: first row driver 420 (fig. 7) to generate a photo detector control signal to control the photo detector; a second row driver configured to generate a memory control signal (par [0018] - a memory circuit configured to activate the switching signal when the row selection transistor and the column selection transistor are turned on and 210a  in fig. 2) to control the memory circuit; 
a ramp generator 100 configured to generate a ramp signal provided to the comparator; and a counter 440 configured to generate a code (counting signal – par [0091]) provided to the memory circuit. 
In view of such teaching, it would have been obvious to form a device of SAKAKIBARA wherein the pixel driver includes: a first row driver configured to generate a photo detector control signal to control the photo detector; a second row driver configured to generate a memory control signal to control the memory circuit; a ramp generator configured to generate a ramp signal provided to the comparator; and a counter configured to generate a code provided to the memory circuit such as taught by Lim in order to convert an incident light into an electrical signal.

    PNG
    media_image5.png
    776
    514
    media_image5.png
    Greyscale


Regarding claim 20, fig. 42 of SAKAKIBARA discloses wherein the first connection structures formed between the first semiconductor die and the second semiconductor die is configured to provide the photo detector control signal and the ramp signal to the first portion of the digital pixel, and a metal layer formed in the second semiconductor die is configured to provide the memory control signal and the code to the second portion of the digital pixel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAKIBARA in view of Haeberli et al. 20030161171 (Haeberli).

However, par [0109] of Haeberli discloses that memory circuit can be a register, flip-flop, latch, or other storage or logic circuits The user's selection can also be stored into memory cells such as Flash, EEPROM, EPROM, SRAM, DRAM.
As such latch of SAKAKIBARA and DRAM are interchangeable as storage.
In view of such teaching, it would have been obvious to form a device of SAKAKIBARA wherein the memory circuit includes dynamic random access memory (DRAM) cells such as taught by Haeberli as latch of SAKAKIBARA and DRAM are interchangeable as storage.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAKIBARA and Lim in view of Haeberli.
Regarding claim 15, SAKAKIBARA and Lim discloses claim 13, and SAKAKIBARA discloses wherein the memory circuit includes: a plurality of latch cells configured to store the code in response to the memory control signal and an output signal of the comparator. 
SAKAKIBARA in view of Lim do not disclose wherein the memory circuit includes: a plurality of random access memory cells configured to store the code in response to the memory control signal and an output signal of the comparator.
However, par [0109] of Haeberli discloses that memory circuit can be a register, flip-flop, latch, or other storage or logic circuits The user's selection can also be stored into memory cells such as Flash, EEPROM, EPROM, SRAM, DRAM.
As such latch of SAKAKIBARA and DRAM are interchangeable as storage.
In view of such teaching, it would have been obvious to form a device of SAKAKIBARA wherein the memory circuit includes: a plurality of random access memory cells configured to store the code in .

Allowable Subject Matter
Claims 8-10, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829